DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. In this instance, the examiner will cite this reference on Applicant’s behalf.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the wall member” which lacks antecedent basis in this claim. For purpose of examination, this claim is being treated as being dependent upon claim 5 which is the claim that sets forth the wall member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (USP 6994405) in view of Yu et al. (KR 20130014044 A).
Regarding claim 1, Li et al. discloses a similar front axle assembly comprising first and second output members (fig.1, the output members would be the shafts within tubes 14, 15 which connect to the differential 90; note this is old and well known structure) disposed for rotation about a rotary axis; speed differentiation means (differential 90) coupled to the first and second output members, the speed differentiation means being configured to permit speed differentiation between the first and second output members (this is what a differential does by definition); and an axle housing (housing of 90) having first and second housing halves (seen in fig.4, there’s a first portion and a second portion which covers the opening seen in the figure), each of the first and second housing halves comprising a main housing portion (seen in fig.4, 190), a tubular portion (fig.4, tubular portion extending from housing to yoke 12) and a steering yoke (12), the main housing portion defining a cavity that houses at least a portion of the speed differentiation means (seen from fig.4, cavity in 190), the tubular portion being fixedly (seen in fig.4), the steering yoke being fixedly coupled to the tubular portion (seen in fig.4), wherein an annular joint structure is formed where the first and second first housing halves are coupled to one another (the joint where the housings meet).
Li et al. fails to disclose wherein the annular joint structure is formed about the rotary axis such that one of the first and second housing halves is inserted into the other one of the first and second housing halves along an insertion axis that is coincident with the rotary axis.
Yu et al. teaches the concept of providing a differential housing which is formed of two halves (fig.2, 170), wherein an annular joint structure is formed about the rotary axis such that one of the first and second housing halves is inserted into the other one of the first and second housing halves along an insertion axis that is coincident with the rotary axis (evident from the annotated figure below, the annular joint is formed such that one of the housing is inserted into the other at least partially, this is exactly analogous to how Applicant depicts their insertion in fig.3a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing structure for the differential in Li et al. to make use of a split housing structure in the form as taught by Yu et al. as a matter of simple substitution since it would provide the same predictable result of housing the differential within the housing in a secure and simplified structure. As noted in the abstract in Yu et al. this would also improve the workability and maintainability of the diffential.


    PNG
    media_image1.png
    784
    680
    media_image1.png
    Greyscale

Regarding claim 2, Li et al. discloses the front axle assembly of Claim 1, wherein the tubular portion and the steering yoke of the first housing half is integrally and unitarily formed as a casting (seen in fig.4 of Li and also described in col.3, lines 54-65).  
Regarding claim 3, Li et al. discloses the front axle assembly of Claim 2, wherein the first housing half comprises an isolator mount that is unitarily and integrally formed with the tubular portion and the steering yoke (seen in figs.4-5, the isolator mount 16, or 24 is integrally formed).  
(shown in fig. 4; all these components are integrally formed).  
Regarding claim 7, Li et al. discloses the front axle assembly of Claim 1, wherein the second housing half is an assembly in which the tubular portion is inserted into the main housing portion and secured thereto by a first weld (the tubular portion would be inserted into the main housing and welded at 88 or 91, the inserts utilized at these locations are welded thereby securing the elements together).  
Regarding claim 19, Li et al. fails to disclose the front axle assembly of Claim 1, further comprising a multi-mode actuator having a disconnect coupling and a lock coupling, the disconnect coupling being selectively operable for rotatably coupling an output of the speed differentiation means to one of the first and second output members, the lock coupling being selectively operable for rotatably coupling the one of the first and second output members to an input of the speed differentiation means.  
Yu et al. teaches the concept of utilizing a multi-mode actuator (200) having a disconnect coupling (splines on 213 and 160 and possibly clutch disc 220, 230) and a lock coupling (211), the disconnect coupling being selectively operable for rotatably coupling an output of the speed differentiation means to one of the first and second output members, the lock coupling being selectively operable for rotatably coupling the one of the first and second output members to an input of the speed differentiation means (evident from fig.3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the differential in Li et al. to make use of a 
Regarding claim 20, the combination of Li and Yu disclose the front axle assembly of Claim 19, wherein the multi-mode actuator comprises a carrier member (210), wherein the disconnect coupling comprises a first splined segment (213), which is formed on the carrier member, and a second splined segment (seen in fig.3, the splined segment that engages 230) that is formed on the output of the speed differentiation means, and wherein the lock coupling comprises a first set of engagement features (211), which are formed on the carrier member, 19WO 2019/060881PCT/US2018/052595 and a second set of engagement features (other part of 211) that are non-rotatably coupled to the input of the speed differentiation means.  
Regarding claim 21, the combination of Li and Yu disclose the front axle assembly of Claim 20, wherein the lock coupling is a dog clutch (evident from fig.3).  
Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (USP 6994405) in view of Yu et al. (KR 20130014044 A), as applied to claim 1 above, and further in view of Downs et al. (USP 9677656).
Regarding claim 12, Li et al. is silent to the specific structure of the speed differentiation means or differential, that is Li fails to disclose an input pinion; an input pinion bearing mounted to the input pinion and the housing assembly, the input pinion bearing supporting the input pinion for rotation about a pinion axis relative to the housing assembly and being configured to transmit thrust loads between the housing assembly and the input pinion in both axial directions along the pinion axis; a ring gear coupled to an input of the speed differentiation means and meshingly engaged to the input pinion; and a ring gear bearing mounted to the ring gear and the housing assembly, the ring gear bearing supporting the ring gear for rotation about the rotary axis 
Downs et al. teaches the use of a differential gearing structure which has an input pinion (32); an input pinion bearing (98) mounted to the input pinion and the housing assembly, the input pinion bearing supporting the input pinion for rotation about a pinion axis relative to the housing assembly (seen  in fig.3) and being configured to transmit thrust loads between the housing assembly and the input pinion in both axial directions along the pinion axis; a ring gear (34) coupled to an input of the speed differentiation means and meshingly engaged to the input pinion (see fig.3); and a ring gear bearing (200) mounted to the ring gear and the housing assembly, the ring gear bearing supporting the ring gear for rotation about the rotary axis relative to the 18WO 2019/060881PCT/US2018/052595 housing assembly and being configured to transmit thrust loads between the housing assembly and the ring gear in both axial directions along the rotary axis (seen in fig.3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the differential disclosed in Li et al. to make use of the gearing/bearing structure as taught by Downs et al. as a matter of simple substitution since it would provide the same predictable result of facilitating the speed differentiation of the output shafts.
Regarding claim 13, the combination presented for claim 12 discloses the front axle assembly of Claim 12, wherein the input pinion bearing is a four-point angular contact bearing (see fig.3 in Downs).  
Regarding claim 14, the combination presented for claim 12 discloses the front axle assembly of Claim 12, wherein at least a portion of a bearing race of the input pinion bearing is unitarily and integrally formed with the input pinion (see fig.3 in Downs).  
(see fig.3 in Downs).  .  
Regarding claim 16, the combination presented for claim 12 discloses the front axle assembly of Claim 12, wherein at least a portion of a bearing race of the ring gear bearing is unitarily and integrally formed with the ring gear (see fig.3 in Downs).  
Regarding claim 17, the combination presented for claim 12 discloses the front axle assembly of Claim 12, wherein the input pinion bearing and the ring gear bearing are mounted to the main housing portion of the first housing half (see fig.3 in Downs).  
Regarding claim 18, the combination presented for claim 12 discloses the front axle assembly of Claim 12, wherein the ring gear bearing is disposed radially inward of the ring gear (see fig.3 in Downs).  
Allowable Subject Matter
Claims 22, 23, 25-27 are allowed.
Claims 5, 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. As to claim 6, this is based on the assumption that it is dependent upon allowable claim 5.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS C DIAZ/Primary Examiner, Art Unit 3656